Name: Commission Regulation (EEC) No 3757/85 of 20 December 1985 on the quantities in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, and Zimbabwe to be imported during 1986
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 356/62 Official Journal of the European Communities 31 . 12. 85 COMMISSION REGULATION (EEC) No 3757/85 of 20 December 1985 on the quantities in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, and Zimbabwe to be imported during 1986 Whereas the quantities in respect of which it will be possible to apply for licences from 1 January 1986 should be fixed, HAS ADOPTED THIS REGULATION : Article 1 Applications for licences may be submitted, in accordance with Article 1 5 (6) subparagraph (b) (ii) of Regulation (EEC) No 2377/80 , during the first 10 days of January 1986 in respect of the following quantities of boned beef and veal : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agri ­ cultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories ('), as amended by Regulation (EEC) No 2903/85 (2), and in particular Article 22 thereof, Having regard to Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (3), as last amended by Regulation (EEC) No 552/85 (4), and in particular Article 1 5 (6) thereof, Whereas Regulation (EEC) No 486/85 provides for the possibility of issuing import licences for beef and veal products ; Botswana : Kenya : Madagascar : Swaziland : Zimbabwe : 18 916 tonnes 142 tonnes 7 579 tonnes 3 363 tonnes 8 100 tonnes Article 2 This Regulation shall enter into force on 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 55, 28 . 2. 1980, p. 4 . (2) OJ No L 279, 19 . 10 . 1985, p. 5. (J) OJ No L 241 , 13 . 9 . 1980 , p. 5 . (4 OJ No L 63, 2 . 3 . 1985, p. 13 .